Exhibit 10.24.6

 

Mr. Notary:

 

Please extend in your Registry of Public Deeds, one that evidences the
modification to the Line of Credit Contract in Foreign Currency that celebrates
on the one parte BANCO DE CREDITO DEL PERU, RUC No. 20100047218 with address at
Calle Centenario No. 156, Urb. Las Laderas de Melgarejo, La Molina, Lima
properly represented by Mr. Andres Arredondo Bellido identified with DNI No.
10543236 and Jorge Mujica Gianoli, identified with DNI NO. 09304830, according
powers registered on entry No. 11009127 of the Registry of Legal Entities in the
Registry Office of Lima and Callao who henceforth will be denominated ‘THE
BANK”, and on the other DOE RUN PERU S.R.L., with RUC NO. 20376303811, with
address at Av. Victor Andres Belaunde 147, Via Principal 155, Centro Empresarial
Real – Torre Real 3, Floor 9, San Isidro, properly represented by Mr. Albert
Bruce Neil, identified with Identity Letter for Immigrant No. 000102841, with
faculties for that effect according to powers registered in Electronic Entry No.
11015369 of the Registry of Legal Entities in Lima, who henceforth will be
denominated DRP; under the following terms and conditions:

 

FIRST:                   BACKGROUND AND INTERPRETATION

 

1.1

 

The terms that appear capitalized in this Modification have the same meaning
that is attributed to them in the Line of Credit Contract in Foreign Currency
celebrated September 17, 2002 between THE BANK and DRP the same which was
elevated to Public Deed on September 25, 2002 by Lima Notary Doctor Ricardo
Ortiz de Zevallos Villaran (herein, the “Line of Credit Contract”), by virtue of
which a line of credit was granted to DRP under the terms and conditions there
established.

 

 

 

1.2

 

On September 16, 2005, the Parties agreed to extend the Final Expiration Date
referred to on numeral 3.6 of the Third Clause of the Line of Credit Contract
until November 7, 2005.

 

SECOND:             MODIFICATION

 

By means of this modification, the Parties agree again to extend the Final Date
of Expiration referred to on numeral 3.6 of the Third Clause of the Line of
Credit Contract until November 7, 2005.

 

THIRD:                  VALIDITY OF CREDITOR RIGHTS

 

The extension of the Final Expiration Date of the Line of Credit Contract does
not imply the renunciation by THE BANK to any creditor right originated before
the signing of this document.

 

--------------------------------------------------------------------------------


 

No fault on the part of THE BANK to exercise, or any delay in exercising, any
right, power or dispensation under the Line of Credit Contract could be
considered as a renunciation to such rights, powers or dispensations; or the
sole or partial execution of any of such rights powers or dispensations will not
be able to be considered as the evasion of the exercise of any other rights,
powers or dispensations.

 

Any renunciation, dispensation and/or release shall be interpreted and executed
in a restrictive manner and for the specific purposes for which it was granted.

 

FOURTH: NON MODIFIED CLAUSES AND RATIFICATION

 

The parties expressly agree that all the other Clauses and attachments of the
Line of Credit Contract that have not suffered modifications according to the
second Clause of this modification, remain unaltered and are expressly ratified.

 

The Line of Credit Contract, its attachments and this modification constitute
the integral agreement amongst the parties, as it may be modified or
complemented.

 

FIFTH: GUARANTEES

 

The parties expressly agree that the guarantees to which the Guarantee Contracts
refer are maintained without modification or any variation and those remain
guaranteeing all the obligations derived from the Line of Credit Contract with
the modification that is introduced into it by means of this contract.

 

Add to this Mr. Notary, the remaining clauses by law and rise this minute to
public deed.

 

Lima October 19, 2005

 

 

/s/ Andres Arredondo Bellido

 

Andres Arredondo Bellido

Assistant Manager

 

/s/ Diego Peschiera Miffling

 

Diego Peschiera Miffling

Attorney

 

/s/ A. B. Neil

 

Albert Bruce Neil

Doe Run Peru S.R.L.

 

--------------------------------------------------------------------------------